DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  "axis" should .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Morrison (US 20080148791).
With regard to claim 1, Morrison teaches a portable door lock assembly comprising an elongated track member (12) having a recess (13) along a first face, the elongated track member including a stop (15) at a first end, the stop having a greater width than the width of a elongated track member (the width being considered the distance in the vertical direction of the perspective of Figure 5). The assembly further comprises a foundation member (22) having a body permitted to translate along the elongated track member, the foundation member including an arm member (41) extending outward from the body at an angle relative to an axis (the axis parallel to the elongated direction of the track member) of the elongated track member and a latch (40) coupled to the foundation member and 
With regard to claim 2, in addition to the teachings for claim 1, Morrison further teaches that the arm member (41) is located on a face (the unlabeled top face in Figure 15) of the foundation member closest to the stop.
With regard to claim 3, Morrison further teaches that the arm member is configured to pivot relative to the body about an arm axis (along pin 54) for compact storage and transportation.
With regard to claim 4, Morrison further teaches that the latch is configured to pivot so as to selectively engage the recess, the latch permitting selective translation of the foundation member along the track, as shown in Figure 15.
With regard to claim 7, Morrison further teaches a second foundation (20) coupled to a second end of the elongated track member, the second foundation member having a second arm member (also 41, shown on the bottom of Figure 15).
With regard to claim 9, Morrison further teaches that the second arm member (41) is configured to pivot relative to a body of the second foundation member (about pin 54 on the bottom of Figure 15).
With regard to claim 10, Morrison further teaches that both the arm member and the second arm member (41) are configured to pivot relative to the elongated track member about a corresponding set of arm axes (along corresponding pins 54).
With regard to claim 11, Morrison teaches the assembly described above for claim 1, further comprising the elongated track member having a second recess (also 13, on the bottom of Figure 4) along a second face, the second face opposing the first face, and the foundation member having a second latch (50) coupled to the foundation member and configured to selectively engage the second recess of the elongated track member, the second latch configured to selectively secure the position of the foundation member along the track.

With regard to claim 13, Morrison teaches a method for using a portable door lock assembly (10) for holding a hinged stalled door (28) in a closed position with respect to a restroom stall wall (30), the method comprising rotating one or more arm members (41) of a foundation member (20) such that the one or more arm members are at an angle relative to an axis of an elongated track member, positioning the portable door lock assembly between the stall door and the stall wall, wherein the stall door and the stall wall are located between the one or more arm members of the foundation member and one or more arm members (15) of the elongated track member (12), the one or more arm members of the track member being located proximate to a first end (at 15) of the track member. Morrison teaches translating the foundation member along the track member towards the first end of the track member, and locking the foundation member with respect to the elongated track member.
With regard to claim 15, Morrison further teaches locking the foundation member with respect to the track member through latch arms (41) configured to selectively engage with recesses () in the elongated track member, wherein engagement between the latches with the recesses prevents the foundation member from translation in a direction along the track member.
With regard to claim 16, Morrison teaches that the direction along the track member describes above for claim 15 is away from the first end (at 15) of the track member.
With regard to claim 19, Morrison further teaches unlocking the foundation member with respect to the track member by rotating the arms (41) away from the recesses (13), translating the foundation member (20) along the track member (12) away from the first end of the track member (15), removing the portable door lock assembly from the door and wall, and rotating the arm members (41) such that the arm members are parallel to the track member.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 20080148791) in light of Coy (US 5836626).
With regard to claim 5, Morrison does not teach that the latch is spring biased to maintain contact with the elongated track member when at rest.
Coy teaches a locking door latch including an elongate plate (14) with a securement member (17) slid along the plate so that its front surface bears against the edge of the door to lock it. Coy teaches a latch of a pin (28) that slides along an elongate slot (22) and enters the selected of notches (21). The pin is biased into the notches by a spring (26) to maintain contact.
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added a spring to bias the latch of Morrison to maintain contact with the elongated track member, shown to be known by the latch of Coy, as it would provide an expected benefit of ensuring that the contact between the latch (40) and recess (13) of Morrison would not accidentally lose contact.

Coy further teaches that when the spring (26) is compressed, the pin (28) is moved out of the notches (21) and enables the securement member (17) to slide along the elongate plate (14).
It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have added a spring to bias the latch (40), as described above for claim 5, such that when the spring is compressed, the foundation member is able to translate along the elongated track member, very similarly to the function of Coy, allowing for predictable use of the portable lock.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 20080148791).
With regard to claim 17, Morrison does not teach that positioning the door lock assembly between the door and the wall comprises translating the assembly from a first end of the door and wall. However, It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have translated it from a top of the door into place.
With regard to claim 18, Morrison does not teach that positioning the door lock assembly between the door and the wall comprises translating the assembly from a second end of the door and wall. However, It would have been considered obvious to one of ordinary skill in the art, before the filing of the invention, to have translated it from a bottom of the door into place.
Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regard to claim 14, the prior art fails to teach rotating one or more arms of the elongated track member such that the arm members are at a second angle relative to the axis of the elongated track member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art at the time of filing of the invention..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675